Citation Nr: 0308826	
Decision Date: 05/09/03    Archive Date: 05/20/03

DOCKET NO.  97-26 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits pursuant to the provisions of 38 U.S.C.A. 
§ 1318 (West 1991 & Supp. 2002).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran was a member of the Army National Guard from May 
to December 1955.  Prior to his discharge for being under 
age, he reportedly had active duty for training in August 
1955.  He died on May [redacted], 1997.  The appellant is his 
surviving spouse.

These matters come to the Board of Veterans' Appeals (Board) 
from a June 1997 rating decision of the Philadelphia, 
Pennsylvania, Department of Veterans Affairs (VA) Regional 
Office and Insurance Center (RO&IC).  

The appellant provided oral testimony before a Hearing 
Officer at the RO&IC in September 1997 and before the 
undersigned Veterans Law Judge via a Travel Board hearing 
held at the RO&IC in May 1999, transcripts of which have been 
associated with the claims file.

In June 1999, the Board remanded the issues on appeal for 
further development.

In September 2001, the Board denied the claim of service 
connection for the cause of the veteran's death and deferred 
adjudication on the 38 U.S.C.A. § 1318 claim pursuant to a 
temporary stay on adjudication of that type of claim.

The appellant appealed to the United States Court of Appeals 
for Veterans Claims (CAVC).  In August 2002, the VA's General 
Counsel and the appellant's then attorney filed a Joint 
Motion for Remand and to Stay Proceedings.  

The motion requested that CAVC vacate the Board's decision 
and remand the issue of service connection for the cause of 
the veteran's death because the Board erred in its September 
2001 decision by failing to ensure compliance with its June 
1999 remand.  Later that month, CAVC granted the motion, 
vacated the Board decision and remanded the matter to the 
Board.

With regard to the issue of entitlement to DIC benefits 
pursuant to 38 U.S.C.A. § 1318, the Board had imposed a 
temporary stay on the adjudication of 38 U.S.C.A. § 1318 
claims like this one before the Board, inasmuch as the 
veteran was not rated totally disabled for the statutory 
period.  Therefore, the Board did not adjudicate that issue 
in the September 2001 decision.

The stay was imposed in accordance with the directions of the 
United States Court of Appeals for the Federal Circuit (CAFC) 
in its decision in National Organization of Veterans' 
Advocates, Inc. (NOVA), v. Secretary of Veterans Affairs, 260 
F.3d 1365 (Fed. Cir. 2001).  In that decision the Federal 
Circuit directed VA to conduct expedited rulemaking that 
would either explain why certain regulations - 38 C.F.R. § 
3.22 and 38 C.F.R. § 20.1106 - are inconsistent on the 
"hypothetical entitlement" issue, or revise the regulations 
so that they are consistent.  

In a document published in the Federal Register on April 5, 
2002, VA amended the provisions of 38 C.F.R. § 20.1106 to add 
an exception in order to clarify that this rule does not 
apply to claims for "enhanced" DIC benefits under 38 U.S.C.A. 
§ 1311(a)(2), effective May 6, 2002.  See 67 Fed. Reg. 16,309 
(Apr. 5, 2002).  CAFC revised the stay order to state that VA 
should process all DIC claims under  38 U.S.C.A. 
§§ 1311(a)(2) and 1318 except where the survivor seeks to 
reopen a claim on grounds of new and material evidence.  NOVA 
v. Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 
2003).  

In light of the above, the temporary stay on the adjudication 
of certain 38 U.S.C.A. § 1318 claims, including the claim in 
this case, was lifted.  See Chairman's Memorandum No. 01-03-
09 (April 8, 2003).


REMAND

This claim must be afforded expeditious treatment by the 
RO&IC.  The law requires that all claims that are remanded by 
the Board or by CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the RO&ICs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The August 2002 joint motion reflects that the February 2000 
VA field examination did not comply with the directives of 
the June 1999 Board remand.  Since the February 2000 field 
examination was inadequate and because a field examination 
was requested in the directives of the June 1999 Board 
remand, another field examination must be conducted.

The Board observes that recently published regulations, 
effective February 22, 2002, permit the Board to obtain 
evidence and cure procedural defects without remanding.  They 
were not intended to preclude a remand in these 
circumstances. See 38 C.F.R. §§ 19.9, 19.31, 20.903 and 
20.1304 (2002).

A field examination is such a matter.  See Chairman's 
Memorandum No. 01-02-01 (January 29, 2001).

Inasmuch as the case must be remanded for the RO&IC to do a 
field examination, the RO&IC will be asked to accomplish 
additional necessary development on both issues, to include 
obtaining medical records and additional VA opinions.  

In particular, in the directives of the June 1999 remand, the 
Board requested that the RO&IC obtain all of the original 
medical records from the VA medical center in Philadelphia, 
Pennsylvania.  The RO&IC only obtained the August 1986 
original records from that facility, even though evidence in 
the claims file, including copies of records from that 
facility, reflect that the veteran had additional treatment 
there.

Moreover, the appellant testified at the May 1999 Travel 
Board hearing that the veteran was hospitalized at the VA 
medical center in Coatesville, Pennsylvania, in 1995 or 1996, 
beginning around Thanksgiving or Christmas and ending in 
March of the next year.  The RO&IC has obtained the original 
copies of the records from a hospitalization at that facility 
from September to December 1994, but there is not clear that 
a search for records from another hospitalization at that 
facility has been conducted.

Furthermore, the RO&IC should make another attempt to obtain 
the veteran's service medical records and should also attempt 
to obtain records from the Social Security Administration 
regarding the veteran's claim for Social Security disability 
benefits, which was pending in February 1995.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West Supp. 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).


Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the RO&IC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO&IC must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).

3.  The RO&IC should ask the appellant to 
identify all VA and non-VA sources, and 
dates, of treatment or evaluation for any 
medical condition of the veteran for the 
period from 1992 to the date of his 
death, to include the identity(ies) of 
the medical provider(s) who determined 
that the veteran had had questionable 
hypertension for the last five years of 
his life.

The RO&IC should ask the appellant to 
identify all VA sources, and dates, of 
treatment or evaluation for psychiatric 
symptomatology, tinnitus and hearing loss 
of the veteran for the period of his 
entire lifetime, to especially include 
the last ten years of his life.

The RO&IC should inform the appellant 
that during a May 1986 VA psychiatric 
examination, the veteran reported that he 
saw a psychiatrist eight years ago for a 
few sessions.  


The RO&IC should ask the appellant to 
identify that psychiatrist, if she knows, 
and provide that psychiatrist's address 
or the address of the location of that 
psychiatrist's records, if she knows.

After obtaining any necessary 
authorization, the RO&IC should, subject 
to action paragraphs 5, 6, 7 and 9 of 
this remand, obtain any medical records 
not currently on file.

4.  The RO&IC should ask the appellant, 
with regard to her claim of entitlement 
to DIC benefits pursuant to 38 U.S.C.A. § 
1318, whether she is claiming clear and 
unmistakable error in a prior rating 
decision(s) or the May 1987 Board 
decision.  

In particular, the RO&IC should ask the 
appellant to provide the following: the 
date or approximate date of the 
decision(s) sought to be attacked 
collaterally, or otherwise provide 
sufficient detail so as to identify 
clearly the subject prior decision(s), 
and must indicate how, based on the 
evidence of record and the law at the 
time of the decision(s) being attacked, 
the veteran would have been entitled to 
have prevailed so as to have been 
receiving a total disability rating for 
ten years immediately preceding the 
veteran's death.  See Cole v. West, 13 
Vet. App. 268, 277 (1999).



5.  The RO&IC should obtain all treatment 
records, including all inpatient clinical 
records and the nuclear scan results, for 
the veteran's hospitalization in May 1997 
at the Pennsylvania Hospital.  

If any attempts to obtain the additional 
evidence are unsuccessful, the RO&IC 
should comply with the notice provisions 
of the VCAA.

6.  The RO&IC obtain all treatment 
records of Drs. Milton N. Kitei and Alan 
Rosenzweig.

If any attempts to obtain the additional 
evidence are unsuccessful, the RO&IC 
should comply with the notice provisions 
of the VCAA.

7.  The RO&IC should inform the appellant 
that she may identify and may submit any 
medical evidence or a statement from a 
medical professional, such as one who saw 
the veteran during his terminal 
hospitalization, showing that the cause 
of the veteran's death was a massive 
heart attack.

The RO&IC should make reasonable efforts 
to obtain any identified evidence.  If 
any attempts to obtain the additional 
evidence are unsuccessful, the RO&IC 
should comply with the notice provisions 
of the VCAA.


8.  The RO&IC should obtain any 
vocational rehabilitation file for the 
veteran.  If such a file does not exist, 
the RO&IC should indicate that in the 
claims folder.

9.  The RO&IC should obtain the original, 
complete, legible copies of all VA 
medical records, including outpatient and 
inpatient records, for all care of the 
veteran at the VA medical center in 
Philadelphia, Pennsylvania, including the 
now closed ambulatory care clinic at 
Board and Cherry Streets, since 
separation from service, to include all 
treatment records for psychiatric 
symptomatology from 1980 to 1997.

The RO&IC should obtain the original, 
complete, legible copies of all VA 
medical records, including inpatient 
records and discharge summaries, for any 
hospitalizations of the veteran at the VA 
medical center in Coatesville, 
Pennsylvania other than the one from 
September to December 1994, the original 
records of which are already of record.  
If the veteran was not hospitalized at 
that facility at any time other than from 
September to December 1994, that should 
be specifically noted in the claims 
folder.

The RO&IC, working in tandem with the VA 
medical centers in Philadelphia, 
Pennsylvania, and Coatesville, 
Pennsylvania, should obtain all 
additional records regarding the 
veteran's care, including ones that may 
be storage at those medical centers or at 
a Federal Records Center.

If any attempts to obtain the additional 
evidence are unsuccessful, the RO&IC 
should comply with the notice provisions 
of the VCAA.

10.  The RO&IC should contact the 
National Personnel Records Center and the 
Adjutant General of the State of 
Pennsylvania and attempt to obtain the 
veteran's service medical records.

If any attempts to obtain the additional 
evidence are unsuccessful, the RO&IC 
should comply with the notice provisions 
of the VCAA.

11.  The RO&IC should obtain from the 
Social Security Administration any 
medical records and decisions pertaining 
to a claim for Social Security disability 
benefits that was filed by the veteran 
and was pending in February 1995 and any 
prior or later claims for Social Security 
disability benefits filed by the veteran.

If any attempts to obtain the additional 
evidence are unsuccessful, the RO&IC 
should comply with the notice provisions 
of the VCAA.

12.  The RO should thereafter forward the 
entire claims file, with the original 
copies of the veteran's VA medical 
records, to a VA cardiologist to provide 
an assessment of whether the cause of the 
veteran's death was related to a service-
connected disability.

The claims file, the criteria of 38 
C.F.R. § 3.312 (2002), and a separate 
copy of this remand must be made 
available to and reviewed by the 
reviewing physician prior and pursuant to 
review of the claims file and completion 
of the opinion report.  The medical 
specialist must annotate the report that 
the claims file was in fact made 
available and reviewed in conjunction 
with answering the questions pose below.

The cardiologist should address the 
following:

(1) Is it as likely as not the veteran 
had a cardiovascular disorder at the time 
of his death and if so, identify all 
cardiovascular disorders?

(2) Is it as likely as not a 
cardiovascular disorder, singly or 
jointly with some other condition, was 
the immediate or underlying cause of 
death or was etiologically related 
thereto, and if so, identify that 
disorder(s)?

(3) Is it as likely as not that a 
cardiovascular disorder contributed 
substantially or materially to death, 
combined to cause death, or aided or lent 
assistance to the production of death, 
and if so, identify that disorder(s)?

(4) For each cardiovascular disorder, is 
it as likely as not that such a 
cardiovascular disorder was caused or 
permanently worsened by the veteran's 
service-connected anxiety disorder?

(5) For each cardiovascular disorder, is 
it as likely as not that such a 
cardiovascular disorder was caused or 
permanently worsened by a depressive 
disorder?

(6) For each cardiovascular disorder, is 
it as likely as not that such a 
cardiovascular disorder was caused or 
permanently worsened by the service-
connected bilateral defective hearing or 
by the service-connected tinnitus?

(7) Is it as likely as not that a 
disorder other than a cardiovascular 
disorder can be identified as being, 
singly or jointly with some other 
condition, the immediate or underlying 
cause of death or being etiologically 
related thereto, and if so, identify the 
disorder(s)?

(8) Is it as likely as not that a 
disorder other than a cardiovascular 
disorder can be identified as having 
contributed substantially or materially 
to death, combined to cause death, or 
aided or lent assistance to the 
production of death, and if so, identify 
the disorder(s)?

(9) For each identified non-
cardiovascular disorder, is it as likely 
as not that such a disorder was caused or 
permanently worsened by the service-
connected anxiety disorder?





(10) For each identified non-
cardiovascular disorder, is it as likely 
as not that such a disorder was caused or 
permanently worsened by a depressive 
disorder?

(11) For each identified non-
cardiovascular disorder, is it as likely 
as not that such a disorder was caused or 
permanently worsened by the service-
connected bilateral defective hearing or 
by the service-connected tinnitus?

13.  Through the appropriate channels 
including but not limited to the VA 
medical centers in Coatesville, 
Pennsylvania and Philadelphia, 
Pennsylvania, and with the assistance of 
the District Counsel and all other 
appropriate authorities felt to be 
required by the RO&IC, the RO&IC should 
conduct a field examination to contact 
Dr. Csanalosi.  If she cannot be located 
through those VA medical facilities, the 
field investigator should contact the 
Office of Personnel Management to 
determine her current whereabouts.

If any attempts to locate Dr. Csanalosi 
are unsuccessful or if it is discovered 
that given her age, Dr. Csanalosi is no 
longer competent to render a medical 
opinion, the field investigator should 
document his or her efforts, and the 
RO&IC should comply with the notice 
provisions of the VCAA.




If Dr. Csanalosi still teaches or 
practices medicine at a VA medical 
center, the RO&IC should thereafter 
forward the entire claims file, with the 
original copies of the veteran's VA 
medical records, to her to provide an 
assessment of whether the cause of the 
veteran's death was related to a service-
connected disability.

If Dr. Csanalosi no longer teaches or 
practices medicine at a VA medical 
facility, the field investigator should 
inform Dr. Csanalosi that the veteran's 
claims folder and medical records are 
available for review at the RO&IC and, if 
practical, ask her to come there and 
review the veteran's claims file and 
medical records before rendering any 
opinions.  

If Dr. Csanalosi is unable to come to the 
RO&IC to review the veteran's claims file 
and medical records, the field 
investigator, if practical, should bring 
the veteran's claims file and medical 
records to her for review.  

The field investigator should ask Dr. 
Csanalosi to review the claims file and 
medical records; await the preparation of 
her opinions, if practical; and then 
return the claims file and medical 
records immediately to the RO&IC. 



If it is not practical to bring the 
veteran's claims folder and medical 
records to her, the field investigator 
should mail to Dr. Csanalosi a copy of 
the criteria of 38 C.F.R. § 3.312 (2002); 
a separate copy of this remand; and 
copies of the veteran's medical records 
(including all treatment records from the 
May 1997 hospitalization at Pennsylvania 
Hospital), all medical opinions and 
statements (including the June 1999 
statement of Dr. Bleier, the December 
2000 statement of a VA doctor, the 
January 2001 statement of a VA doctor, 
any statements or opinions of medical 
professionals submitted by the appellant, 
and the opinion report prepared by the VA 
cardiologist per the instructions of 
paragraph 11 of this remand), and the 
certificate of death.

If practical, the claims file (including 
a copy of the opinion report prepared by 
the VA cardiologist) must be made 
available to and reviewed by Dr. 
Csanalosi prior and pursuant to review of 
the claims file and completion of the 
opinion report.  In any event, the 
criteria of 38 C.F.R. § 3.312 (2002), and 
a separate copy of this remand must be 
made available to (mailed to her, if 
necessary) and reviewed by Dr. Csanalosi 
prior to completion of the opinion 
report.  If applicable, Dr. Csanalosi 
must annotate the report that the claims 
file was in fact made available and 
reviewed in conjunction with answering 
the questions pose below. 




In any event, Dr. Csanalosi should be 
asked to provide opinions as to the 
following with a complete rationale for 
each opinion expressed:

(1) Is it as likely as not that the 
veteran had a depressive disorder at the 
time of his death and if so, identify 
each depressive disorder?

(2) For each depressive disorder, is it 
as likely as not that such a depressive 
disorder was caused by or permanently 
worsened by the service-connected anxiety 
disorder?

(3) Is it as likely as not that the 
veteran's service-connected anxiety 
disorder and any associated depressive 
disorder(s) caused or permanently 
worsened a cardiovascular disorder and if 
so, identify that cardiovascular 
disorder(s)?

(4) Is it as likely as not that the 
veteran's service-connected anxiety 
disorder and any associated depressive 
disorder(s) caused or permanently 
worsened any non-cardiovascular disorder 
identified by the VA cardiologist in the 
opinion report as being, or related to, 
the cause of the veteran's death and if 
so, identify that disorder(s)?


(5) Is it as likely as not that the 
veteran's service-connected anxiety 
disorder and any associated depressive 
disorder(s), singly or jointly with some 
other condition, were the immediate or 
underlying cause of death or was 
etiologically related thereto?

(6) Is it as likely as not that the 
veteran's service-connected anxiety 
disorder and any associated depressive 
disorder(s) contributed substantially or 
materially to death, combined to cause 
death, or aided or lent assistance to the 
production of death?

14.  The RO&IC should contact Dr. Bleier 
at the VA medical center in Philadelphia, 
Pennsylvania.  If he no longer works at 
that facility and if it is determined 
that he is no longer employed with VA, 
that information should be noted in the 
claims folder.

If Dr. Bleier is still employed with VA, 
the RO&IC should thereafter forward the 
entire claims file, with the original 
copies of the veteran's VA medical 
records, to him to provide an assessment 
of whether the cause of the veteran's 
death was related to a service-connected 
disability.

The claims file (including a copy of the 
opinion report prepared by the VA 
cardiologist), the criteria of 38 C.F.R. 
§ 3.312 (2002), and a separate copy of 
this remand must be made available to and 
reviewed by Dr. Bleier prior and pursuant 
to review of the claims file and 
completion of the opinion report.  

Dr. Bleier must annotate the report that 
the claims file was in fact made 
available and reviewed in conjunction 
with answering the questions pose below.

Dr. Bleier should be asked to provide 
opinions as to the following with a 
complete rationale for each opinion 
expressed:

(1) Is it as likely as not that the 
veteran had a depressive disorder at the 
time of his death and if so, identify 
each depressive disorder?

(2) For each depressive disorder, is it 
as likely as not that such a depressive 
disorder was caused by or permanently 
worsened by the service-connected anxiety 
disorder?

(3) Is it as likely as not that the 
veteran's service-connected anxiety 
disorder and any associated depressive 
disorder(s) caused or permanently 
worsened a cardiovascular disorder and if 
so, identify that cardiovascular 
disorder(s)?

(4) Is it as likely as not that the 
veteran's service-connected anxiety 
disorder and any associated depressive 
disorder(s) caused or permanently 
worsened any non-cardiovascular disorder 
identified by the VA cardiologist in the 
opinion report as being, or related to, 
the cause of the veteran's death and if 
so, identify that disorder(s)?

(5) Is it as likely as not that the 
veteran's service-connected anxiety 
disorder and any associated depressive 
disorder(s), singly or jointly with some 
other condition, were the immediate or 
underlying cause of death or was 
etiologically related thereto?

(6) Is it as likely as not that the 
veteran's service-connected anxiety 
disorder and any associated depressive 
disorder(s) contributed substantially or 
materially to death, combined to cause 
death, or aided or lent assistance to the 
production of death?

15.  The RO&IC should thereafter forward 
the entire claims file, with the original 
copies of the veteran's VA medical 
records, to a psychiatrist to provide an 
assessment of whether the cause of the 
veteran's death was related to a service-
connected disability.

The claims file (including a copy of the 
opinion report prepared by the VA 
cardiologist), the criteria of 38 C.F.R. 
§ 3.312 (2002), and a separate copy of 
this remand must be made available to and 
reviewed by the reviewing physician prior 
and pursuant to review of the claims file 
and completion of the opinion report.  
The medical specialist must annotate the 
report that the claims file was in fact 
made available and reviewed in 
conjunction with answering the questions 
pose below.


The psychiatrist should address the 
following:

(1) Is it as likely as not that the 
veteran had a depressive disorder at the 
time of his death and if so, identify 
each depressive disorder?

(2) For each depressive disorder, is it 
as likely as not that such a depressive 
disorder was caused by or permanently 
worsened by the service-connected anxiety 
disorder?

(3) Is it as likely as not that the 
veteran's service-connected anxiety 
disorder and any associated depressive 
disorder(s) caused or permanently 
worsened a cardiovascular disorder and if 
so, identify that cardiovascular 
disorder(s)?

(4) Is it as likely as not that the 
veteran's service-connected anxiety 
disorder and any associated depressive 
disorder(s) caused or permanently 
worsened any non-cardiovascular disorder 
identified by the VA cardiologist in the 
opinion report as being, or related to, 
the cause of the veteran's death and if 
so, identify that disorder(s)?

(5) Is it as likely as not that the 
veteran's service-connected anxiety 
disorder and any associated depressive 
disorder(s), singly or jointly with some 
other condition, were the immediate or 
underlying cause of death or was 
etiologically related thereto?

(6) Is it as likely as not that the 
veteran's service-connected anxiety 
disorder and any associated depressive 
disorder(s) contributed substantially or 
materially to death, combined to cause 
death, or aided or lent assistance to the 
production of death?

16.  Thereafter, the RO&IC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO&IC should review 
the requested opinion reports and the 
report of the requested field examination 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the RO&IC should implement 
corrective procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the RO&IC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA is completed.  

In particular, the RO&IC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A and 
5107) are fully complied with and 
satisfied.



17.  After the development requested 
above has been completed to the extent 
possible, the RO&IC should readjudicate 
the issue of service connection for the 
cause of the veteran's death and the 
issue of entitlement to DIC benefits 
pursuant to the provisions of 38 U.S.C.A. 
§ 1318 (West 1991 & Supp. 2002), with 
consideration of clear and unmistakable 
error in a prior rating decision(s) and 
"hypothetical entitlement," as 
applicable, and with consideration of 
Cole v. West, 13 Vet. App. 268 (1999); 
Green v. West, 10 Vet. App. 111 (1997); 
and Karnas v. Derwinski, 1 Vet. App. 308 
(1991), as applicable.  

If the benefits sought on appeal are not granted to the 
appellant's satisfaction, the RO&IC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate, if in order.  
The Board intimates no opinion as to any final outcome 
warranted.  The appellant need take no action unless 
otherwise notified by the RO&IC.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


